                  Case 2:19-cv-01191-JAM-CKD Document 36 Filed 11/10/20 Page 1 of 1


  AO 154 (iO/03) SubsiitiHion of Atlnrncv



                                             United States District Court

                                              Eastern District     District of        California


                     Kori McCoy et al.                                           CONSENT ORDER GRANTING
                                                   Plaintiff(s),                 SUBSTITUTION OF ATTORNEY
                                V.

                   City of Vallejo et al.
                                                                                 CASE NUMBER: 2:19-cv-01191-JAM-CKD
                                                 Defendant(s).

            Notice is hereby given that, subject to approval by the court,                          City of Vallejo et al.                   substitutes
                                                                                                         (Party (s) Name)

                            Michael G. Colantiiono                               ,State Bar No.         143551         as counsel ofrecord in place of
                              (Name of New Allorney)

                Dale Long Allen, Jr.
                                                             (Name of Attorney (s) Withdrawing Appearance)



 Contact information for new counsel is as follows:

           Firm Name:                       Colantuono Highsmith & Whatley
           Address:                     420 Sierra College Drive Suite 140 Grass Valley, CA 95945
           Telephone:                   530-432-7357                                    Facsimile 530-432-7356

           E-Mail (Optional):               mcolantiiono(^chwlaw.us


 I consent to the above substitution.                                                    PAtvJD»^ 3. tZ-\SK)g:fg-
 Date:          10|30|2-O2-O
                                                                                            '       /         7(^gnalure of Parly (s))
 I consent to being substituted.                                                                              Dale Long Allen, Jr.
 Date:              11/05/2020
                                                                                                        (Signature of Former Atlotncy (s))

1 consent to the above substitution.                                                                         Michael G^Co'Iantuono
 Date:          September 23, 2020
                                                                                                             (Signature of New Attomcy)
The substitution of attorney is hereby approved and so ORDERED.


Date;
                                                                                                                       Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
242353,1
